UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4506


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REYES ORIHUELA-MARIANO, a/k/a Juan Carlos Aguilar-Mariano,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:10-cr-00903-HMH-1)


Submitted:   September 21, 2011          Decided:   September 30, 2011


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin   T.   Stepp,   Assistant   Federal    Public  Defender,
Greenville, South Carolina, for Appellant.    William N. Nettles,
United States Attorney, Maxwell Cauthen, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Reyes Orihuela-Mariano appeals his thirty-seven month

sentence for unlawful reentry of an alien after conviction for

an aggravated felony, in violation of 8 U.S.C. § 1326(a) and (b)

(2006), contending that the district court committed procedural

error by failing to adequately explain the sentence it imposed.

We affirm.

               Because Orihuela-Mariano raises this argument for the

first    time     on    appeal,      “the       rigorous    plain-error          standard”

applies to his unpreserved claim of procedural sentencing error.

United States v. Lynn, 592 F.3d 572, 577 (4th Cir. 2010).                                 To

establish plain error, Orihuela-Mariano must show that “(1) an

error    was    made;    (2)   the      error    is    plain;     and    (3)    the    error

affects substantial rights.”                United States v. Massenburg, 564

F.3d    337,    342–43    (4th    Cir.      2009).       “If    all     three    of    these

conditions are met, an appellate court may then exercise its

discretion to notice a forfeited error, but only if (4) the

error    seriously       affects     the     fairness,      integrity,          or    public

reputation of judicial proceedings.”                   United States v. Carr, 303

F.3d    539,     543    (4th     Cir.    2002)        (internal       quotation       marks,

citations, and alterations omitted).                   In the sentencing context,

an error affects substantial rights if the defendant can show

that the sentence imposed “was longer than that to which he

would otherwise be subject.”                 United States v. Washington, 404

                                             2
F.3d    834,    849   (4th    Cir.    2005)        (internal    quotation     marks     and

citation omitted).

               To   avoid    procedural        error,     a   sentencing     court     must

first    correctly        calculate      the        applicable      Guidelines    range.

United States v. Hernandez, 603 F.3d 267, 270 (4th Cir. 2010).

It must then give the parties “the opportunity to argue for

whatever       sentence     they   deem    appropriate”          and   consider       those

arguments in light of all of the factors stated in 18 U.S.C.

§ 3553(a) (2006).            Id.     After choosing a sentence based on an

“individualized        assessment”        of       the   defendant’s       offense,    the

court must then “adequately explain the chosen sentence to allow

for meaningful appellate review and to promote the perception of

fair sentencing.”            United States v. Carter, 564 F.3d 325, 330

(4th Cir. 2009) (quoting Gall v. United States, 552 U.S. 38, 50,

51 (2007)).

               When explaining the sentence it imposes, a district

court must justify its chosen sentence with an individualized

rationale       and   explain      why   it        has   rejected    any    nonfrivolous

arguments raised by parties seeking a different outcome.                          Id. at

329.    Nevertheless, where, as here, the district court imposed a

within-Guidelines sentence, the explanation of its sentence may

be   “less     extensive,      while     still       individualized,”        given     that

“[G]uidelines sentences themselves are in many ways tailored to

the individual.”            United States v. Johnson, 587 F.3d 625, 639

                                               3
(4th Cir. 2009), cert. denied, 130 S. Ct. 2128 (2010).                                      As a

general     rule,       therefore,          “an      adequate      explanation            for     a

Guidelines       sentence          is     provided        when    the     district          court

indicates       that     it       is     ‘rest[ing]       [its]    decision          upon       the

Commission’s own reasoning that the Guidelines sentence is a

proper sentence (in terms of § 3553(a) and other congressional

mandates) in the typical case, and that the judge has found that

the case before him is typical.’”                         Hernandez, 603 F.3d at 271

(quoting Rita v. United States, 551 U.S. 338, 357 (2007)).

               Our review of the record convinces us that Hernandez

controls       the    result       here,     notwithstanding            Orihuela-Mariano’s

claims    to    the     contrary.           See      Hernandez,     603       F.3d    at     272.

Orihuela-Mariano raised no objections to the presentence report

later adopted by the district court, requested that the court

impose a sentence at the bottom of the “[in]disputedly correct”

Guidelines range, and was given the opportunity to argue and

allocute.       The court stated that it considered the § 3553(a)

factors, concluded that “the purposes of [§] 3553(a) will be

accomplished         with     a        guideline     sentence,”         and     imposed         the

sentence    that       Orihuela-Mariano             had   requested.          We     find    this

explanation to be elaborate enough “to allow [this court] to

effectively review the reasonableness of the sentence.”                                   United

States    v.    Montes-Pineda,            445   F.3d      375,    380    (4th      Cir.     2006)



                                                4
(internal      quotation   marks   omitted).       The   district      court’s

judgment must therefore be affirmed.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented     in   the    materials

before   the    court   and   argument   would   not   aid    the   decisional

process.

                                                                      AFFIRMED




                                     5